EXHIBIT 10.27

 

EQUIFAX

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Equifax Inc., a Georgia corporation (the “Company”), hereby establishes this
Executive Deferred Compensation Plan (the “Plan”), effective January 1, 2003,
for the purpose of attracting high quality executives and promoting in its key
executives increased efficiency and an interest in the successful operation and
performance of the Company.

 

ARTICLE 1

 

Definitions

 

1.1 Account shall mean the account or accounts established for a particular
Participant pursuant to Article 3 of the Plan.

 

1.2 Administrator shall mean the person or persons appointed by the Board of
Directors of the Company to administer the Plan pursuant to Article 12 of the
Plan.

 

1.3 Base Salary shall mean the Participant’s base annual salary excluding
commissions, incentive and discretionary bonuses and other non-regular forms of
compensation, before reductions for contributions to or deferrals under any
pension, deferred compensation or benefit plans sponsored by the Company.

 

1.4 Beneficiary shall mean the person(s) or entity designated as such in
accordance with Article 11 of the Plan.

 

1.5 Bonus shall mean amounts paid to the Participant by the Company annually in
the form of a discretionary or incentive compensation or any other bonus
designated by the Administrator to be covered by the Plan before reductions for
contributions to or deferrals under any pension, deferred compensation or
benefit plans sponsored by the Company.

 

1.6 Change in Control shall mean either:

 

(a) Voting Stock Accumulations. The accumulation by any Person of Beneficial
Ownership of twenty percent (20%) or more of the combined voting power of the
Company’s Voting Stock; provided that for purposes of this subparagraph (a), a
Change in Control will not be deemed to have occurred if the accumulation of
twenty percent (20%) or more of the voting power of the Company’s Voting Stock
results from any acquisition of Voting Stock (i) directly from the Company that
is approved by the Incumbent Board, (ii) by the Company, (iii) by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (iv) by any Person pursuant to a Business Combination that
complies with all of the provisions of clauses (i), (ii) and (iii) of
subparagraph (b); or

 

(b) Business Combinations. Consummation of a Business Combination, unless,
immediately following that Business Combination, (i) all or substantially all of
the Persons who were the



--------------------------------------------------------------------------------

beneficial owners of Voting Stock of the Company immediately prior to that
Business Combination beneficially own, directly or indirectly, more than
sixty-six and two-thirds percent (66-2/3%) of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of Directors of the entity
resulting from that Business Combination (including, without limitation, an
entity that as a result of that transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to that Business Combination, of the Voting
Stock of the Company, (ii) no Person (other than the Company, that entity
resulting from that Business Combination, or any employee benefit plan (or
related trust) sponsored or maintained by the Company, any Eighty Percent (80%)
Subsidiary or that entity resulting from that Business Combination) beneficially
owns, directly or indirectly, twenty percent (20%) or more of the then
outstanding shares of common stock of the entity resulting from that Business
Combination or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of that
entity, and (iii) at least a majority of the members of the Board of Directors
of the entity resulting from that Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for that Business Combination; or

 

(c) Sale of Assets. A sale or other disposition of all or substantially all of
the assets of the Company; or

 

(d) Liquidations or Dissolutions. Approval by the shareholders of the Company of
a complete liquidation or dissolution of the Company, except pursuant to a
Business Combination that complies with all of the provisions of clauses (i),
(ii) and (iii) of subparagraph (b).

 

(e) Definitions. For purposes of this paragraph defining Change in Control, the
following definitions shall apply:

 

(i) Beneficial Ownership shall mean beneficial ownership as that term is used in
Rule 13d-3 promulgated under the Exchange Act.

 

(ii) Business Combination shall mean a reorganization, merger or consolidation
of the Company.

 

(iii) Eighty Percent (80%) Subsidiary shall mean an entity in which the Company
directly or indirectly beneficially owns eighty percent (80%) or more of the
outstanding Voting Stock.

 

(iv) Exchange Act shall mean the Securities Exchange Act of 1934, including
amendments, or successor statutes of similar intent.

 

(v) Incumbent Board shall mean a Board of Directors at least a majority of whom
consist of individuals who either are (a) members of the Company’s Board of
Directors as of the effective date of this Plan or (b) members who become
members of the Company’s Board of Directors subsequent to the effective date of
this Plan whose election, or nomination for election by the Company’s
shareholders, was

 

2



--------------------------------------------------------------------------------

approved by a vote of at least two-thirds (2/3) of the directors then comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which that person is named as a nominee for
director, without objection to that nomination), but excluding, for that
purpose, any individual whose initial assumption of office occurs as a result of
an actual or threatened election contest (within the meaning of Rule 14a-11 of
the Exchange Act) with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors.

 

(vi) Person shall mean any individual, entity or group (within the meaning of
Section 13(d)(3) or 14 (d)(2) of the Exchange Act).

 

(vii) Voting Stock shall mean the then outstanding securities of an entity
entitled to vote generally in the election of members of that entity’s Board of
Directors.

 

1.7 Commissions shall mean the Participant’s commissions payable from the
Company for the Plan Year before reductions for contributions to or deferrals
under any pension, deferred compensation or benefit plans sponsored by the
Company.

 

1.8 Company shall mean Equifax Inc.

 

1.9 Crediting Rate shall mean the notional gains and losses credited on the
Participant’s Account balance which are based on the Participant’s choice among
the investment alternatives made available by the Administrator or such other
method established by the Administrator pursuant to Article 3 of the Plan.

 

1.10 Disability shall mean any cessation of the Participant’s employment with
the Company as a result of a physical or mental condition which prevents the
Participant from performing the normal duties of his or her current employment
for a period of at least one hundred eighty (180) consecutive days. If a
Participant makes application for disability benefits under the Social Security
Act or under a Company sponsored long term disability plan, as then in effect
and qualifies for such benefits, he/she shall be presumed to qualify as totally
and permanently disabled under this Plan. The Administrator may require that the
Participant submit evidence of such qualification for disability benefits in
order to determine the existence of Disability under this Plan

 

1.11 Eligible Executive shall mean an executive of the Company selected by the
Administrator to be eligible to participate in the Plans.

 

1.12 ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

1.13 Financial Hardship shall mean an unexpected need for cash arising from
illness, casualty loss, sudden financial reversal, or other such unforeseeable
occurrence which is not covered by insurance and which is determined to qualify
as a Financial Hardship by the Administrator. Cash needs arising from
foreseeable events such as the purchase of a residence or education expenses for
children shall not, alone, be considered a Financial Hardship.

 

 

3



--------------------------------------------------------------------------------

 

1.14 Participant shall mean an Eligible Executive who has elected to participate
and has completed a Participant Election Form pursuant to Article 2 of the Plan.

 

1.15 Participant Election Form shall mean the written agreement to make a
deferral submitted by the Participant to the Administrator on a timely basis
pursuant to Article 2 of the Plan. The Participant Election Form may take the
form of an electronic communication followed by appropriate written confirmation
according to specifications established by the Administrator.

 

1.16 Plan Year shall mean the calendar year.

 

1.17 Qualified Plan shall mean the Equifax Inc. 401(k) Plan, as in effect on the
effective date of this Plan and as may be amended from time to time.

 

1.18 Retirement shall mean Termination of Employment on or after the Retirement
Eligibility Date.

 

1.19 Retirement Eligibility Date shall mean the earlier of (a) the date on which
the Participant attains age sixty-five (65), (b) the date on which the
Participant has both attained age fifty-five (55) and completed at least five
(5) Years of Service, or (c) the date on which the Participant has both attained
age fifty (50) and the Participant’s combined years of age and Years of Service
total at least seventy-five (75).

 

1.20 Scheduled Withdrawal shall mean the distribution elected by the Participant
pursuant to Article 7 of the Plan.

 

1.21 Settlement Date shall mean the date by which a lump sum payment shall be
made or the date by which installment payments shall commence. Unless otherwise
specified, the Settlement Date shall be the later of the last day of January of
the Plan Year following the year in which the event triggering the payout
occurs, or ninety (90) days following such event. In the case of death, the
event triggering payout shall be deemed to occur upon the date the Administrator
is provided with the documentation reasonably necessary to establish the fact of
the Participant’s death.

 

1.22 Termination of Employment shall mean the date of the cessation of the
Participant’s employment with the Company for any reason whatsoever, whether
voluntary or involuntary, including as a result of the Participant’s Retirement
or death, or to the extent provided in Article 6 of the Plan, Disability.

 

1.23 Unscheduled Withdrawal shall mean a distribution elected by the Participant
pursuant to Article 8 of the Plan.

 

1.24 Valuation Date shall mean the date through which earnings are credited and
shall be the last day of the month preceding the month in which the payout or
other event triggering the Valuation occurs.

 

1.25 Withdrawal Penalty shall mean the ten percent (10%) penalty deducted from
an Account as a result of an Unscheduled Withdrawal pursuant to Article 8 of the
Plan, or a change in the form of payout within thirteen (13) months prior to
Retirement as provided in Article 4 of the Plan.

 

4



--------------------------------------------------------------------------------

 

1.26 Years of Service shall mean the cumulative consecutive years of continuous
full-time employment with the Company, beginning on the date the Participant
first began service with the Company, and counting each anniversary thereof.

 

ARTICLE 2

 

Participation

 

2.1 Elective Deferral. For each Plan Year a Participant may elect to defer any
whole percentage between five percent (5%) and seventy-five percent (75%) of
Base Salary and/or Commissions and/or any whole percentage between five percent
(5%) and one hundred percent (100%) of Bonus earned by the Participant during
the Plan Year. A Participant may also make an irrevocable election prior to the
beginning of the Plan Year to have contributed to this Plan any deferral
contributions which the Participant has elected as of the beginning of the Plan
Year to be made to the Qualified Plan for such Plan Year which, for any reason,
may not be contributed to the Qualified Plan. The foregoing limits shall be
interpreted and applied by the Administrator in its complete and sole discretion
and the Administrator may further limit the minimum or maximum amount deferred
by any Participant or group of Participants, or waive the foregoing limits for
any Participant or group of Participants, for any reason.

 

2.2 Participant Election Form. In order to make a deferral, an Eligible
Executive must submit a Participant Election Form to the Administrator during
the enrollment period established by the Administrator prior to the beginning of
the period during which the Base Salary, Commissions and/or Bonus is earned,
except that with respect to the first Plan Year, the Participant shall submit a
Participant Election Form within thirty (30) days of adoption of the Plan by the
Board of Directors of the Company. The Administrator may establish a special
enrollment period for Eligible Executives hired during a Plan Year to allow
deferrals of Base Salary, Commissions and/or Bonus earned during the balance of
such Plan Year after such enrollment period. The Participant shall be required
to submit a new Participant Election Form on a timely basis in order to change
the Participant’s deferral election for a subsequent Plan Year. If no
Participant Election Form is filed during the prescribed enrollment period, the
Participant’s election for the prior Plan Year shall continue in force for the
next Plan Year.

 

2.3 Election Irrevocable Except on Change in Control. The election to defer Base
Salary, Commissions or Bonus shall be irrevocable except as provided in Article
6 in the event of Disability or Article 9 in the case of a Financial Hardship.
Notwithstanding the foregoing, in the event of a Change in Control, a
Participant may elect within ninety (90) days following such Change in Control
to discontinue all deferrals under the Plan for the calendar months following
the month in which such election is made. If the Participant elects to
discontinue deferrals under the Plan, the Participant shall forfeit the right to
make deferrals for the balance of the Plan Year in which such election occurs
and for the entire next following Plan Year.

 

ARTICLE 3

 

Accounts

 

3.1 Participant Accounts. Solely for recordkeeping purposes up to three (3)
Accounts (a Retirement Account and two Scheduled Withdrawal Accounts) shall be
maintained for each Participant and shall be credited with the Participant’s
deferrals directed by the Participant to each Account at the time such

 

5



--------------------------------------------------------------------------------

amounts would otherwise have been paid to the Participant. Accounts shall be
deemed to be credited with notional gains or losses as provided in Section 3.2
from the date the deferral is credited to the Account through the Valuation
Date. Amounts credited to a Participant’s Account shall be fully vested at all
times.

 

3.2 Crediting Rate. Unless the Administrator elects to establish a different
method of determining the Crediting Rate, the Crediting Rate on amounts in a
Participant’s Account shall be based on the Participant’s choice among the
investment alternatives made available from time to time by the Administrator.
The Administrator shall establish a procedure by which a Participant may elect
to have the Crediting Rate based on one or more investment alternatives and by
which the Participant may change investment elections at least quarterly. The
Participant’s Account balance shall reflect the investments selected by the
Participant. If an investment selected by a Participant sustains a loss, the
Participant’s Account shall be reduced to reflect such loss. The Participant’s
choice among investments shall be solely for purposes of calculation of the
Crediting Rate. If the Participant fails to elect an investment alternative the
Crediting Rate shall be based on the investment alternative selected for this
purpose by the Administrator. The Company shall have no obligation to set aside
or invest funds as directed by the Participant and, if the Company elects to
invest funds as directed by the Participant, the Participant shall have no more
right to such investments than any other unsecured general creditor. During
payout, the Participant’s Account shall continue to be credited at the Crediting
Rate selected by the Participant from among the investment alternatives or rates
made available by the Administrator for such purpose. Installment payments shall
be recalculated annually by dividing the account balance by the number of
payments remaining without regard to anticipated earnings or in any other
reasonable manner as may be determined from time to time by the Administrator.

 

3.3 Rollovers From Prior Plan. The Administrator may direct that amounts
previously credited to the old Equifax Deferred Compensation Plan on behalf of
any Participant be rolled into this Plan and credited to a Retirement Account of
such Participant under this Plan. Such amounts shall be fully vested at all
times, shall be credited with notional earnings under Section 3.2 and shall be
distributed as elected by the Participant in the same manner as other amounts
credited to such Participant’s Retirement Account.

 

3.4 Statement of Accounts. The Administrator shall provide each Participant with
statements at least quarterly setting forth the Participant’s Account balance as
of the end of each quarter.

 

ARTICLE 4

 

Retirement Benefits

 

4.1 Retirement Benefits. In the event of the Participant’s Retirement, the
Participant shall be entitled to receive an amount equal to the total balance of
the Participant’s Account credited with notional earnings as provided in Article
3 through the Valuation Date. The benefits shall be paid in a single lump sum
unless the Participant makes a timely election prior to Retirement to have the
benefit paid in substantially level annual installments over a specified period
of not more than fifteen (15) years. Payments shall begin on the Settlement Date
following Retirement. An election to change the form of benefit payout may be
made at any time prior to Retirement by submitting to the Administrator the form
provided for such purpose but elections shall not be effective unless made no
less than thirteen (13) calendar months prior to Retirement. Notwithstanding the
foregoing, the Participant may elect to have the new election take effect less
than

 

6



--------------------------------------------------------------------------------

thirteen (13) months prior to Retirement subject to a Withdrawal Penalty of ten
percent (10%) of the pre-election Account balance forfeited to the Company.

 

4.2 Termination Benefit. Upon Termination of Employment other than by reason of
Retirement or death, the Company shall pay to the Participant a termination
benefit equal to the balance on Termination of Employment of the Participant’s
deferral Account credited with notional earnings as provided in Article 3
through the Valuation Date. The termination benefits shall be paid in a single
lump sum on the Settlement Date following Termination of Employment. However,
the Company may, in its sole discretion, elect to pay the termination benefits
over a period of three (3) years in equal annual installments beginning on the
Settlement Date.

 

4.3 Small Benefit Exception. Notwithstanding the foregoing, in the event the sum
of all benefits payable to the Participant is less than or equal to fifty
thousand dollars ($50,000), the Company may, in its sole discretion, elect to
pay such benefits in a single lump sum payable on the last day of the month in
which such benefits first become payable.

 

ARTICLE 5

 

Death Benefits

 

5.1 Survivor Benefit Before Benefits Commence. If the Participant dies prior to
commencement of benefits under Article 4, the Company shall pay to the
Participant’s Beneficiary a death benefit equal to the total balance on death of
the Participant’s Account credited with notional earnings as provided in Article
3 through the Valuation Date. The death benefit shall be paid in the same form
elected by the Participant for Retirement benefits under Article 4.1 (without
regard to the thirteen (13) month waiting period) beginning on the Settlement
Date following the date the Participant’s death is established by reasonable
documentation. However, the Administrator may, in its complete and sole
discretion, change the form of distribution of the death benefit prior to the
Settlement Date on which the benefits are scheduled to commence.

 

5.2 Survivor Benefit After Benefits Commence. If the Participant dies after
benefits have commenced under Article 4, the Company shall pay to the
Participant’s Beneficiary an amount equal to the remaining benefits payable to
the Participant under the Plan over the same period such benefits would have
been paid to the Participant. However, the Administrator may, in its complete
and sole discretion, change the form of distribution of the death benefit prior
to the Settlement Date on which the benefits are scheduled to commence.

 

5.3 Small Benefit Exception. Notwithstanding the foregoing, in the event the sum
of all benefits payable to a Beneficiary is less than or equal to fifty thousand
dollars ($50,000), the Company may, in its sole discretion, elect to pay such
benefits in a single lump sum payable on the last day of the month in which such
benefits first become payable.

 

 

7



--------------------------------------------------------------------------------

 

ARTICLE 6

 

Disability Benefits

 

6.1 Disability. In the event of Disability, the Participant’s deferral elections
shall cease to be effective and for purposes of calculation and payment of
benefits under the Plan, Disability shall be treated as a Retirement entitling
the Participant to receive the benefits provided under Article 4.1 of the Plan
without regard to the thirteen month waiting period.

 

ARTICLE 7

 

Scheduled Withdrawal

 

7.1 Election. The Participant may make an election on the Participant Election
Form at the time of making a deferral to take a Scheduled Withdrawal from the
Account established by the Participant for such purpose, including any earnings
credited thereon. The Participant may elect to receive the Scheduled Withdrawal
in any Plan Year on or after the third Plan Year following the enrollment period
in which such Scheduled Withdrawal is elected and may elect to have the
Scheduled Withdrawal distributed in a single lump sum or in annual installments
over a period of up to five (5) years. The Participant may elect to make
additional deferrals into such Scheduled Withdrawal Account in subsequent
Participant Election Forms but may not elect another Scheduled Withdrawal date
for such Account until all of the amounts in the original Scheduled Withdrawal
Account have been paid out. The Participant may establish up to two (2) separate
Scheduled Withdrawal Accounts with different Scheduled Withdrawal dates but
shall not establish a third such Account until all of the funds in one of the
first two Scheduled Withdrawal Accounts have been paid out. The Scheduled
Withdrawal date and form of payout elected for a Scheduled Withdrawal Account
shall be irrevocable, except that a Participant may petition to the
Administrator once no less than thirteen (13) months prior to the date
originally elected for the Scheduled Withdrawal to defer (but not accelerate)
the Scheduled Withdrawal date and/or to change the form of payout of the
Scheduled Withdrawal.

 

7.2 Timing of Scheduled Withdrawal. The Scheduled Withdrawal payment shall be
paid by the Company to the Participant no later than the last day of January of
the Plan Year elected by the Participant in the Participant Election Form unless
preceded by Termination of Employment. In the event of Termination of Employment
prior to the date elected for the Scheduled Withdrawal, the Scheduled Withdrawal
shall be paid in the form provided in Article 4 of the Plan. In the event such
Termination of Employment is as a result of the Participant’s death, the
Scheduled Withdrawal shall be paid as provided in Section 5.1 of the Plan.

 

ARTICLE 8

 

Unscheduled Withdrawal

 

8.1 Election. A Participant (or, after the Participant’s death, a Beneficiary)
may take an Unscheduled Withdrawal from an Account at any time. The Unscheduled
Withdrawal shall be paid no later than the last day of the month following the
month in which the Unscheduled Withdrawal is requested. After an Unscheduled
Withdrawal, a Participant’s deferrals shall cease and the Participant shall not
be allowed to

 

8



--------------------------------------------------------------------------------

make a new deferral election until the enrollment period next following one full
calendar year from the date of the Unscheduled Withdrawal. Only one Unscheduled
Withdrawal shall be permitted in each Plan Year.

 

8.2 Withdrawal Penalty. There shall be a Withdrawal Penalty deducted from the
Account prior to an Unscheduled Withdrawal from such Account equal to ten
percent (10%) of the Unscheduled Withdrawal.

 

8.3 Minimum Withdrawal. The minimum Unscheduled Withdrawal shall be twenty-five
percent (25%) of the balance of the specified Account.

 

ARTICLE 9

 

Financial Hardship Distribution

 

9.1 Financial Hardship Distribution. Upon a finding that the Participant (or,
after the Participant’s death, a Beneficiary) has suffered a Financial Hardship,
the Administrator may in its sole discretion, accelerate distributions of
benefits or approve reduction or cessation of current deferrals under the Plan
in the amount reasonably necessary to alleviate such Financial Hardship. In the
event of a distribution from the Plan based on Financial Hardship, a
Participant’s deferrals shall cease and the Participant shall not be allowed to
make a new deferral election until the enrollment period next following one full
calendar year from the date of such distribution.

 

ARTICLE 10

 

Amendment and Termination of Plan

 

10.1 Amendment or Termination of Plan. The Company may, at any time, direct the
Administrator to amend or terminate the Plan, except that no such amendment or
termination may reduce a Participant’s Account balance. If the Company
terminates the Plan, the date of such termination shall be treated as a
Termination of Employment for the purpose of calculating Plan benefits and the
Company shall pay to each Participant the benefits such Participant would be
entitled to receive under Article 4 of the Plan except that such termination
benefits shall be paid in a single lump sum payable on the last day of the month
following the month in which termination of the Plan occurs.

 

ARTICLE 11

 

Beneficiaries

 

11.1 Beneficiary Designation. The Participant shall have the right, at any time,
to designate any person or persons as Beneficiary (both primary and contingent)
to whom payment under the Plan shall be made in the event of the Participant’s
death. The designation by a married Participant of a primary Beneficiary other
than the Participant’s spouse shall require consent of such spouse. The
Beneficiary designation shall be effective when it is submitted in writing to
and acknowledged by the Administrator during the Participant’s lifetime on a
form prescribed by the Administrator.

 

11.2 Revision of Designation. The submission of a new Beneficiary designation
shall cancel all prior Beneficiary designations. Any marriage (other than a
common law marriage) or finalized divorce of

 

9



--------------------------------------------------------------------------------

a Participant subsequent to the date of a Beneficiary designation shall revoke
such designation, unless in the case of divorce the previous spouse was not
designated as a Beneficiary and unless in the case of marriage the Participant’s
new spouse has previously been designated as the sole primary Beneficiary.

 

11.3 Successor Beneficiary. If all primary Beneficiaries die prior to complete
distribution of the benefits provided in Article 5, the remaining Account
balance shall be paid to the contingent Beneficiary elected by the Participant
in the form of a lump sum payable no later than the last day of the month
following the month in which the last remaining primary Beneficiary’s death is
established.

 

11.4 Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above, or if the Beneficiary designation is revoked by
marriage, divorce, or otherwise without execution of a new designation, or if
every person designated as Beneficiary predeceases the Participant or dies prior
to complete distribution of the Participant’s benefits, then the Administrator
shall direct the distribution of such benefits to the Participant’s spouse, if
the Participant was married on the date of death, or, if the Participant was not
married on death, to the Participant’s estate.

 

ARTICLE 12

 

Administration/Claims Procedures

 

12.1 Administration. The Plan shall be administered by the Administrator, which
shall have the exclusive right and full discretion (i) to interpret the Plan,
(ii) to decide any and all matters arising hereunder (including the right to
remedy possible ambiguities, inconsistencies, or admissions), (iii) to make,
amend and rescind such rules as it deems necessary for the proper administration
of the Plan and (iv) to make all other determinations necessary or advisable for
the administration of the Plan, including determinations regarding eligibility
for benefits payable under the Plan. All interpretations of the Administrator
with respect to any matter hereunder shall be final, conclusive and binding on
all persons affected thereby. No member of the Administrator shall be liable for
any determination, decision, or action made in good faith with respect to the
Plan. The Company will indemnify and hold harmless the members of the
Administrator from and against any and all liabilities, costs, and expenses
incurred by such persons as a result of any act, or omission, in connection with
the performance of such persons’ duties, responsibilities, and obligations under
the Plan, other than such liabilities, costs, and expenses as may result from
the bad faith, willful misconduct, or criminal acts of such persons.

 

12.2 Claims Procedure. Any Participant, former Participant or Beneficiary may
file a written claim with the Administrator setting forth the nature of the
benefit claimed, the amount thereof, and the basis for claiming entitlement to
such benefit. The Administrator shall determine the validity of the claim and
communicate a decision to the claimant promptly and, in any event, not later
than ninety (90) days after the date of the claim. The claim may be deemed by
the claimant to have been denied for purposes of further review described below
in the event a decision is not furnished to the claimant within such ninety (90)
day period. If additional information is necessary to make a determination on a
claim, the claimant shall be advised of the need for such additional information
within forty-five (45) days after the date of the claim. The claimant shall have
up to one hundred and eighty (180) days to supplement the claim information, and
the claimant shall be advised of the decision on the claim within forty-five
(45) days after the earlier of the date the supplemental information is supplied
or the end of the one hundred and eighty (180) day period. Every claim for
benefits which is denied shall be denied by written notice setting forth in a
manner calculated to be

 

10



--------------------------------------------------------------------------------

understood by the claimant (i) the specific reason or reasons for the denial,
(ii) specific reference to any provisions of the Plan (including any internal
rules, guidelines, protocols, criteria, etc.) on which the denial is based,
(iii) description of any additional material or information that is necessary to
process the claim, and (iv) an explanation of the procedure for further
reviewing the denial of the claim.

 

12.3 Review Procedures. Within sixty (60) days after the receipt of a denial on
a claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review shall be undertaken by the
Administrator and shall be a full and fair review. The claimant shall have the
right to review all pertinent documents. The Administrator shall issue a
decision not later than sixty (60) days after receipt of a request for review
from a claimant unless special circumstances, such as the need to hold a
hearing, require a longer period of time, in which case a decision shall be
rendered as soon as possible but not later than one hundred and twenty (120)
days after receipt of the claimant’s request for review. The decision on review
shall be in writing and shall include specific reasons for the decision written
in a manner calculated to be understood by the claimant with specific reference
to any provisions of the Plan on which the decision is based and shall include
an explanation the claimants right to pursue a legal action in the event the
claim is denied.

 

ARTICLE 13

 

Conditions Related to Benefits

 

13.1 Nonassignability. The Participant’s Account balance and the benefits
provided under the Plan shall not be subject to sale, alienation, assignment,
transfer, pledge or hypothecation by the Participant or any Beneficiary and any
attempt to sale, alienate, assign, transfer, pledge or hypothecate an Account
balance or Plan benefits shall be null and void. The Participant’s Account
balance and benefits shall be exempt from the claims of creditors or other
claimants of the Participant or Beneficiary and from all orders, decrees,
levies, garnishment or executions to the fullest extent allowed by law.

 

13.2 No Right to Company Assets. The benefits paid under the Plan shall be paid
from the general funds of the Company, and the Participant and any Beneficiary
shall be no more than unsecured general creditors of the Company with no special
or prior right to any assets of the Company for payment of any obligations
hereunder. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. Benefits paid to the Participant from any
such trust or trusts shall be considered paid by the Company for purposes of
meeting the obligations of the Company under the Plan.

 

13.3 Protective Provisions. The Participant shall cooperate with the Company by
furnishing any and all information requested by the Administrator, in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as the Administrator may deem necessary and taking such other actions as may be
requested by the Administrator. If the Participant refuses to so cooperate, the
Company shall have no further obligation to the Participant under the Plan. In
the event of the Participant’s suicide during the first two (2) years in the
Plan, or if the Participant makes any material misstatement of information or
non-disclosure of medical history, then no benefits shall be payable to the
Participant under the Plan, except that benefits may be payable in a reduced
amount in the sole discretion of the Administrator.

 

11



--------------------------------------------------------------------------------

 

13.4 Withholding. The Participant shall make appropriate arrangements with the
Company for satisfaction of any federal, state or local income tax withholding
requirements and Social Security or other employee tax requirements applicable
to the payment of benefits under the Plan. If no other arrangements are made,
the Company may provide, at its discretion, for such withholding and tax
payments as may be required, including, without limitation, by the reduction of
other amounts payable to the Participant.

 

13.5 Assumptions and Methodology. To the extent required, the Administrator
shall establish the actuarial assumptions and method of calculation used in
determining the present or future value of benefits, earnings, payments, fees,
expenses or any other amounts required to be calculated under the terms of the
Plan. The Administrator shall also establish reasonable procedures regarding the
form and timing of installment payments.

 

ARTICLE 14

 

Miscellaneous

 

14.1 Successors of the Company. The rights and obligations of the Company under
the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

 

14.2 Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continued employment with the Company, nor as a
limitation on the right of the Company to terminate the employment of any
Participant at any time.

 

14.3 Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

 

14.4 Captions. The captions of the articles, paragraphs and sections of the Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

14.5 Validity. In the event any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

 

14.6 Waiver of Breach. The waiver by the Company of any breach of any provision
of the Plan shall not operate or be construed as a waiver of any subsequent
breach by that Participant or any other Participant.

 

14.7 Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the Administrator, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Notices to the Company may be permitted by
electronic communication according to specifications established by the
Administrator.

 

12



--------------------------------------------------------------------------------

 

14.8 Errors in Benefit Statement or Distributions. In the event an error is made
in a benefit statement, such error shall be corrected as soon as is practical
following the date such error is discovered. In the event of an error in a
distribution, the Participant’s Account shall, as soon as is practical after
discovery of such error, be adjusted to reflect such under or over payment and,
if possible, the next distribution shall be adjusted upward or downward to
correct such prior error. If the remaining balance of a Participant’s Account is
insufficient to cover an erroneous overpayment, the Company may, at its
discretion, offset other amounts payable to the Participant from the Company
(including but not limited to salary, bonuses, expense reimbursements, severance
benefits or other compensation or benefit arrangements, to the extent allowed by
law) to recoup the amount of such overpayment(s).

 

14.9 ERISA Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.

 

14.10 Applicable Law. The Plan shall be governed by ERISA and, in the event any
provision of, or legal issue relating to, this Plan is not fully preempted by
ERISA, such issue or provision shall be governed by the laws of the State of
Georgia (without regard to conflict of law provisions).

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed this 17th
day of December, 2002.

 

EQUIFAX INC.

By

 

/S/  KAREN H. GASON

--------------------------------------------------------------------------------

Its

 

Chief Administrative Officer

--------------------------------------------------------------------------------

 

13